UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-4320



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN WESLEY FAIRCLOTH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. Malcolm J. Howard, Dis-
trict Judge. (CR-95-72)


Submitted:   January 15, 1998             Decided:   January 27, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Wesley Faircloth, Appellant Pro Se. Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion to stay forfeiture proceedings. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Faircloth, No. CR-95-72 (E.D.N.C. Apr. 2, 1997).
Additionally, we deny the Appellee's motions to dismiss the appeal

and to stay the briefing schedule. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2